ON APPLICATION FOR A REHEARING
MOUTON, J.
Counsel in their application say, that the teamster’s wagon and cattle slaughterer’s truck, referred to in our opinion, were absolutely necessary for the exercise of the trade in which the parties were engaged in, while the auto of Dr. Webb is not engaged in transportation, and if so, only incidentally.
In construing article C. P. 644, we must not overlook the reference therein to the use of the tools or instruments by which, says the article, the party “gains his living.”
Dr. Webb is practicing medicine in Rayne, a small country town. If a horse, buggy or automobile used by him in the exercise of his profession is not protected from seizure, he would necessarily be reduced exclusively to office practice, and to such as he could attend on foot in the town and in the surrounding country.
It is obvious that he could not “gain his living” by such a limited exercise of his profession, and that if we are to give a proper interpretation of that part of the statute, hereinabove referred to, and probably the main purpose for its enactment, we must hold, that the automobile seized in the instant case was not only incidentally necessary, but was absolutely essential for a rational or reasonable exercise of his profession by which he could “gain a living.” It was therefore exempt from seizure.